Appeal by the employer and insurance carrier from an award of the Industrial Board in favor of claimant for partial disability. The Board held that claimant, who had been a baker more than thirty years, has ani occupational disease as defined in paragraph 28 of subdivision 2 of section 3 of the Workmen’s Compensation Law. It is the contention of appellants that claimant is suffering from a dust disease as defined by article 4-A of the law. The evidence sustains the finding of the Industrial Board. Award affirmed, with costs to the State Industrial Board. All concur.